Rao, Chief Judge:
The above-enumerated appeal for a reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between the counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. That the merchandise covered by the appeal for reappraisement consists of SKF Ball Bearings, numbered 6204-2RS, 6205-2RS, 6206-2RS, 6208-2RS, covered in Entry Number 3005, and represented by the items marked “A,” “B,” “C,” and “D” on the invoice and checked by Supervising Commodity Specialist R.G.J., Robert G. Johnson.
2. That the involved merchandise is specified on the Official Final List (T.D. 54521) promulgated by the Secretary of Treasury pursuant to the Customs Simplification Act of 1956, and was entered subsequent to February 27,1958.
3. At the time of exportation, such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets in Canada within the meaning and context of Section 402a (c) of the Tariff Act of 1930, at the following prices:
6204-2RS Can. $2.45 less 45 % discount
6206-2RS Can. $2.85 less 45% discount
6206-2RS Can. $3.50 less 45 % discount
6208-2RS Can. $5.15 less 45% discount
4. At the time of exportation, such or similar merchandise was not freely offered for export at prices higher than those indicated in paragraph 3 above.
Upon the agreed facts, I find that foreign value, as that value is defined in section 402a(c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for determining the value of the SKF ball bearings covered by the instant appeal and that such value is as indicated in paragraph “3” of the above-quoted stipulation.
Judgment will be entered accordingly.